


Exhibit 10(r)(v)

 

 

WESTINGHOUSE EXECUTIVE PENSION PLAN

 

 


 

WESTINGHOUSE EXECUTIVE PENSION PLAN

 

PART B—AMENDMENT AND RESTATEMENT AS OF JANUARY 1, 2009

 

Section 1.  Purpose, History, and Grandfathered Status.

 

(a)                                  Purpose and History.  The former CBS
Corporation (previously Westinghouse Electric Corporation), established the
Westinghouse Executive Pension Plan (the “Plan”) in order to provide
supplemental pension benefits for its eligible employees and their
beneficiaries.  Pursuant to the Agreement of Merger dated September 6, 1999,
former CBS Corporation merged into Viacom Inc. effective as of May 4, 2000. 
Viacom Inc. separated into two publicly-traded companies on December 31, 2005,
CBS Corporation (the “Company”) and New Viacom, and the Company continues to
maintain the Plan for eligible employees of the Company and/or its subsidiaries
and their beneficiaries.  The Plan has been established and is maintained by the
Company primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees.  The Plan was
previously amended and restated twice, effective as of May 4, 2000 and effective
as of December 31, 2005.

 

(b)                                 2009 Amendment and Restatement and
Grandfathered Status of Benefits Accrued Prior to January 1, 2005.  The Plan is
hereby again amended and restated effective as of January 1, 2009, by the
adoption of Part B of the Plan, as set forth herein.  Part A of the Plan,
consisting of the original Plan and the amendments made prior to October 3,
2004, applies to an Executive’s benefit or any portion thereof that is
considered to have been Deferred under the Plan prior to January 1, 2005 (the
“Section 409A Grandfathered Benefit”), in accordance with the terms of those
documents in effect from time to time prior to October 3, 2004.  The
Section 409A Grandfathered Benefit shall continue to be governed by the law
applicable to nonqualified deferred compensation prior to the codification of
Code Section 409A.  The provisions of this Part B shall apply to any portion of
an Executive’s benefit that is considered to have been Deferred on or after
January 1, 2005.  This Part B of the Plan is intended to meet all of the
requirements of Code Section 409A, so that Executives will be eligible to defer
the receipt of, and the liability for the federal income tax with respect to,
certain items of compensation from one year to a later year in accordance with
the provisions of applicable law and the provisions of the Plan.  With respect
to the period commencing January 1, 2005 and ending December 31, 2008 and with
respect to the portion of an Executive’s benefit that is considered to have been
Deferred during the 2005, 2006, 2007 or 2008 calendar year, the Plan was
administered in accordance with a reasonable, good faith interpretation of Code
Section 409A, Treasury Regulations, IRS Notices and other guidance issued
thereunder, and such interpretation shall govern the rights of an Executive with
respect to that period of time.

 

Section 2.  Definitions.   Unless the context clearly indicates otherwise, the
following terms when used in this Plan with initial capital letters shall have
the following meanings:

 

(a)                                  “Affiliated Entity” means a subsidiary
company that is at least fifty percent (50%) owned by the Company or a
partnership or a joint venture in which the Company is at least a fifty percent
(50%) owner.  The term Affiliated Entity shall also include all entities in the
Controlled Group of each Employer.

 


 

(b)                                 The term “Aggregate Benefit” has the meaning
provided in Section 7(d).

 

(c)                                  “Average Annual Compensation” means the
amount equal to the sum of (x) plus (y), as defined below.  For purposes of this
paragraph, (x) equals 12 times the average of the five highest monthly base
salaries of Executive on the ten consecutive December 1sts which immediately
precede the earliest of (i) the Executive’s date of death, (ii) the date of the
Executive’s Separation from Service, or (iii) the Executive’s Normal Retirement
Date.  For purposes of this paragraph, (y) equals the average of the five
highest annual incentive compensation awards, if any, paid to the Executive
under the Westinghouse Annual Incentive Programs or equivalent annual program or
programs during the ten consecutive years ending with the earliest of (i) the
year of the Executive’s death, (ii) the year of the Executive’s Separation from
Service, or (iii) the year of the Executive’s Normal Retirement Date. In the
case of an Eligible Affected Employee, the Executive’s Effective Termination
Date will be substituted for “Separation from Service” in determining Average
Annual Compensation.

 

(d)                                 The term “Beneficiary” means the beneficiary
designated under this Plan to receive benefits upon the death of the Executive. 
An Executive’s Beneficiary will be determined pursuant to the terms of the
Qualified Plan in which he participates, as in effect on his Benefit
Commencement Date under this Plan.

 

(e)                                  “Benefit Commencement Date” means, except
as provided below, the first day of the month immediately following the later of
(i) Executive’s Separation from Service, and (ii) Executive’s attainment of age
55.  In the event an Executive makes a Subsequent Payment Election, the Benefit
Commencement Date shall be the first day of the month coinciding with or next
following the date upon which the Executive elected to have payment of his
Post-2004 Plan Benefit commence.

 

(f)                                    “Board” means the Board of Directors of
the Company.  The Board and any committee of the Board may delegate any and all
of its duties, authority, and discretion under this Plan.

 

(g)                                 “Cash Balance Plan” means the CBS Cash
Balance Plan Document component of the CCPP, effective as of January 1, 2005 and
as it may be amended from time to time thereafter.

 

(h)                                 “CCPP” means the CBS Combined Pension Plan.

 

(i)                                     “Code” means the Internal Revenue Code
of 1986, as amended.

 

(j)                                     “Committee” means the CBS Retirement
Committee or any successor thereto.  The Committee may delegate any and all of
its duties, authority, and discretion under this Plan.

 

(k)                                  “Committees” means the Committee and the
Investments Committee.

 

(l)                                     “Company” means CBS Corporation and its
subsidiaries.  It shall also include any successor to CBS Corporation by merger
or the sale of substantially all of the assets of CBS Corporation.  For periods
prior to May 4, 2000, the Company was the former CBS Corporation (previously
Westinghouse Electric Corporation).  For the period May 4, 2000 to December 31,
2005, the Company was the former Viacom Inc.

 

3


 

(m)                               “Controlled Group” means, with respect to the
Company: (a) any corporation which is a member of a controlled group of
corporations, within the meaning of Section 1563(a) of the Code, determined
without regard to Sections 1563(a)(4) and (e)(3)(C) of the Code, including the
Company; (b) any trade or business under common control with the Company, within
the meaning of Section 414(c) of the Code; (c) any employer which is included
with the Company in an affiliated service group, within the meaning of
Section 414(m) of the Code; or (d) any other entity required to be aggregated
with the Company pursuant to regulations under Section 414(o) of the Code.

 

(n)                                 “Credited Service” has the meaning defined
in (i) for an individual who participates in the Group W Plan, the Group W Plan,
(ii) for an individual who participates in the Cash Balance Plan, either of the
Group W Plan or the WPP, depending upon whether the individual was most recently
a participant in the Group W Plan or the WPP prior to becoming a participant in
the Cash Balance Plan, and (iii) for an individual who is not described in
(i) or (ii) above, the WPP; provided that, for purposes of the Plan it shall
also include such service with a Designated Entity or Designated Group; but it
shall not include any “deemed” service which may be awarded under a special
retirement window or similar arrangements.

 

(o)                                 “Deferred” means that an amount is
considered to be deferred within the meaning of Treasury Regulations Sections
1.409A-6(a)(2) and 1.409A-6(a)(3).

 

(p)                                 “Designated Entity” means an Affiliated
Entity or other entity that is designated by the Committees as participating in
the Plan.

 

(q)                                 “Designated Group” means a group of
employees that is designated by the Committees as participating in the Plan.

 

(r)                                    “Early Retirement Date” means:  (i) for
an Executive who is a participant in the WPP accruing Eligibility Service (and
for any Executive not described in (ii) below), the earlier of (1) attainment of
age 60 with at least 10 years of Eligibility Service, or (2) attainment of age
58 with at least 30 years of Eligibility Service, or (ii) for an Executive who
is a participant in the Group W Plan or the Cash Balance Plan accruing
Eligibility Service, attainment of age 55 with at least 10 years of Eligibility
Service.

 

(s)                                  “Effective Termination Date” means the date
an Eligible Affected Employee Separates from Service with the Employer.

 

(t)                                    “Eligibility Service” has the meaning
defined in (i) for an individual who participates in the Group W Plan, the Group
W Plan, (ii) for an individual who participates in the Cash Balance Plan, the
definition of “years of service” in the Cash Balance Plan, and (iii) for an
individual who is not described in (i) or (ii) above, the WPP.

 

(u)                                 “Eligible Affected Employee” means an
Employee who qualified for restructuring benefits under Section 22 of the WPP.

 

(v)                                 “Employee” has the meaning defined in
(i) for an individual who participates in the Group W Plan, the Group W Plan,
(ii) for an individual who participates in the Cash Balance

 

4


 

Plan, the definition of “eligible employee” in the Cash Balance Plan, and
(iii) for an individual who is not described in (i) or (ii) above, the WPP.

 

(w)                               “Employer” has the meaning defined in (i) for
an individual who participates in the Group W Plan, the Group W Plan, (ii) for
an individual who participates in the Cash Balance Plan, the Cash Balance Plan,
and (iii) for an individual who is not described in (i) or (ii) above, the WPP.

 

(x)                                   “Equivalent Actuarial Value” means, with
respect to an Executive Pension Supplement, an amount of equivalent value
determined on such actuarial basis as the Committee, in its sole discretion,
shall determine is reasonable and appropriate and which shall be applied by the
Committee in a uniform and consistent manner.

 

(y)                                 “Executive” means any Employee who (i) is
employed in a corporate grade 40 or above position or a comparable position with
an Employer, a Designated Entity or a Designated Group, or in a position with an
Employer, a Designated Entity or a Designated Group that is otherwise determined
by the chief executive officer of the Company or the Committees to be eligible
as an Executive position under the Plan based upon the duties and
responsibilities of the position, and (ii) has been notified in writing of his
eligibility to participate in the Plan.

 

By participating in the Plan, an Executive is also deemed to be a “bona fide
executive” and/or “high policymaking employee,” as defined under the federal Age
Discrimination in Employment Act, as amended.

 

(z)                                   “Executive Benefit Service” means the
Executive’s total years of Eligibility Service if: (i) the Executive was making
the Maximum Contribution during each of those years; or (ii) the Executive
(1) was making the Maximum Contribution during each of those years after the
date he or she first became an Executive, and (2) has complied with the
provisions of the Executive Buy Back process (as set forth in Appendix A of the
Plan) as to those years prior to his or her first becoming an Executive.  The
Executive Benefit Service of an Executive who did not make the Maximum
Contribution during those years prior to the date he or she first became an
Executive and has not complied with the Executive Buy Back process will be based
solely on the period(s) of Eligibility Service during which he or she made the
Maximum Contribution.  An Executive will not be credited with any additional
Executive Benefit Service on or after the date his or her Executive Pension
Supplement is frozen pursuant to Section 3(a).

 

(aa)                            “Executive Pension Base” means the amount
determined by multiplying 1.47 percent times Average Annual Compensation times
the number of years of Executive Benefit Service accrued to the earliest of the
date of the Executive’s Separation from Service, the Executive’s Normal
Retirement Date or the date of the Executive’s death; or, in the case of an
Eligible Affected Employee, the Executive’s Effective Termination Date.  Also,
in the case of an Eligible Affected Employee, in the event that benefits
commence under this Plan prior to age 65, then the Executive Pension Base will
be actuarially reduced by the same percentage that the Executive’s benefit under
the WPP would have been actuarially reduced for life annuity benefits commenced
at that time.  An Executive’s Executive Pension Base will be frozen on the date
his or her Executive Pension Supplement is frozen pursuant to Section 3(a).

 

5


 

(bb)                          “Executive Pension Supplement” means the pension
calculated pursuant to Sections 4 and 5 of this Plan.  There will be no
Executive Pension Supplement payable if the Executive’s Qualified Plan Benefit
equals or exceeds his or her Executive Pension Base.  Section 3(a) sets out
rules under which certain Executives’ Executive Pension Supplements are frozen.

 

(cc)                            “Group W Plan” means the Group W Plan Document
component of the CCPP, as in effect on January 1, 2005 and as it may be amended
from time to time thereafter.

 

(dd)                          “Investments Committee” means the CBS Investments
Committee or any successor thereto.  The Investments Committee may delegate any
and all of its duties, authority, and discretion under this Plan.

 

(ee)                            “Joint and Survivor Annuity” means one of the
Optional Forms described in Section 7(c)(ii) through Section 7(c)(v).

 

(ff)                                “Life Annuity” means the Optional
Form described in Section 7(c)(i).

 

(gg)                          “Maximum Contribution” means:  (i) during such
time as the Employee was eligible to participate in the WPP or the Group W Plan,
the maximum amount the Employee was permitted to contribute to such plan, and
(ii) during such time as the Employee was employed by a Designated Entity or as
part of a Designated Group, the maximum amount the Employee was permitted to
contribute, if any, to that Designated Entity’s or Designated Group’s defined
benefit pension or Money Purchase Pension Plan, if any, or to such defined
benefit pension or Money Purchase Pension Plan, as was made available to
employees of said Designated Entity or Designated Group, if any.  In addition,
in order to be deemed to have made the Maximum Contribution during the period
described in (ii) above, the Employee must have paid the Company an amount of
each of his or her annual incentive compensation awards based on the maximum WPP
or Group W Plan contribution formula applied to 50% of said awards.

 

(hh)                          “Money Purchase Pension Plan” means a defined
contribution plan, as defined in Section 3(34) of the Employee Retirement Income
Security Act of 1974, as amended, that is subject to the minimum funding
requirements of Section 412 of the Code.

 

(ii)                                  “Normal Retirement Date” means, with
respect to an Executive, the later of (i) the first day of the month following
his 65th birthday, or (ii) the first day of the month following his completion
of 5 years of Eligibility Service.

 

(jj)                                  “Optional Forms” has the meaning provided
in Section 7(c).

 

(kk)                            “Permanent Job Separation” has the meaning
defined in (i) for an individual who participates in the WPP, the WPP, (ii) for
an individual who participates in the Group W Plan, the Group W Plan, and
(iii) for an individual who participates in the Cash Balance Plan, either of the
Group W Plan or the WPP, depending upon whether the individual was most recently
a participant in the Group W Plan or the WPP prior to becoming a participant in
the Cash Balance Plan.  An individual who never participated in the WPP or the
Group W Plan cannot have a Permanent Job Separation.

 

6


 

(ll)                                  “Plan” means this Westinghouse Executive
Pension Plan, as in effect from time to time.  Part A of the Plan, which is
attached hereto and made a part hereof, shall apply to any portion of an
Executive’s Executive Pension Supplement that was Deferred prior to January 1,
2005.  Part B of the Plan is set forth herein and shall apply to any portion of
an Executive’s  Executive Pension Supplement that is Deferred on or after
January 1, 2005.  Certain provisions of this Part B apply as of certain earlier
effective dates as specified herein.

 

(mm)                      “Points” has the meaning provided in the CBS Cash
Balance Plan.

 

(nn)                          “Post-2004 Plan Benefit” means any portion of an
Executive Pension Supplement that was Deferred after December 31, 2004.

 

(oo)                          “Qualified Plan Benefit” means (i) the annual
amount of pension the Executive is entitled to receive under the WPP, the Group
W Plan, the Cash Balance Plan, and any applicable defined benefit pension plan
of, or made available to employees of, a Designated Entity or Designated Group
based on Credited Service accumulated up to the earlier of the Executive’s
Separation from Service or death, (ii) the annual amount the Executive is
entitled to receive on a life annuity basis of an Equivalent Actuarial Value for
retirement benefits under any Money Purchase Pension Plan of, or made available
to employees of, a Designated Entity or Designated Group upon the earlier of
Separation from Service and death, and (iii) in any case where service included
in the Executive’s Eligibility Service also entitles that Executive to benefits
under one or more retirement plans (whether a defined benefit or Money Purchase
Pension Plan or both) of another company, the annual amount the Executive is
entitled to receive on a life annuity basis of an Equivalent Actuarial Value for
retirement benefits from those plans.  The Qualified Plan Benefit does not
include any early retirement pension supplement.  An Executive’s Qualified Plan
Benefit will not include any benefit accrued on account of Credited Service on
or after the Executive’s Executive Pension supplement is frozen pursuant to
Section 3(a).

 

(pp)                          “Retirement Eligible” means that the Executive is
accruing Eligibility Service and (i) has attained age 65 and completed five or
more years of Eligibility Service, (ii) has attained age 60 and completed 10 or
more years of Eligibility Service, (iii) has attained age 58 and completed 30 or
more years of Eligibility Service, (iv) after March 31, 1999, for Executives who
are participants in the Group W Plan or the Cash Balance Plan on or after such
date, has attained age 55 and completed 10 or more years of Eligibility Service,
or (v) has satisfied the requirements for an immediate pension under the Special
Retirement Pension provisions of the WPP or Group W Plan.

 

(qq)                          “Section 409A Grandfathered Benefit” has the
meaning provided in Section 1.

 

(rr)                                “Separation from Service” means the
condition that exists when an Executive who is an Executive and the Employer
reasonably anticipate that no further services will be performed after a certain
date or that the level of bona fide services that the Executive will perform
after such date (whether as an employee or an independent contractor) would
permanently decrease to no more than 20% of the average level of bona fide
services performed (whether as an employee or an independent contractor) over
the immediately preceding 36-month period (or the full period of services to the
Employer if the Executive has been providing services to the Employer for less
than 36 months).  For purposes of this Section 2(rr), for periods

 

7


 

during which an Executive is on a paid bona fide leave of absence and has not
otherwise experienced a Separation from Service, the Executive is treated as
providing bona fide services at the level equal to the level of services that
the Executive would have been required to perform to receive the compensation
paid with respect to such leave of absence.  Periods during which an Executive
is on an unpaid bona fide leave of absence and has not otherwise experienced a
Separation from Service are disregarded for purposes of this Section 2(rr)
(including for purposes of determining the applicable 36-month (or shorter)
period).  For purposes of this Section 2(rr), the Employer shall be considered
to include all members of the controlled group of corporations which includes
the Company; provided, however, that in applying Code Section 414(b), the phrase
“at least 50 percent” shall be substituted for “at least 80 percent”; and in
applying Code Section 414(c), the phrase “at least 50 percent” shall be used
instead of the phrase “at least 80 percent.”  Separation from Service shall be
determined on the basis of the modifications described in Treasury Regulation
Section 1.409A-1(h)(3) (or any successor regulation) as defined in Code
Section 409A and the regulations or other guidance issued thereunder.

 

(ss)                            “Special Retirement Date” means the first day of
the month following the month in which an Employee’s employment is terminated as
a result of a Permanent Job Separation.

 

(tt)                                The term “Subsequent Payment Election” has
the meaning provided in Section 7(b).

 

(uu)                          “Surviving Spouse” means the spouse of an
Executive on the date he or she dies.

 

(vv)                          “Transition Election” means an Executive’s
election made on or before December 31, 2008 in accordance with IRS Notice
2007-86 and other applicable guidance under Code Section 409A to designate the
time at which the Executive Pension Supplement will commence.

 

(ww)                      “Westinghouse Annual Incentive Programs” currently
means the CBS Senior Executive Short Term Incentive Plan, the CBS Short Term
Incentive Plan, or any substantially similar annual program or programs, and has
previously encompassed the Westinghouse Annual Performance Plan, the
Westinghouse Annual Incentive Plan, and the former Westinghouse By-law XVI
Incentive Compensation Program.

 

(xx)                              “WPP” means the Westinghouse Pension Plan
Document component of the CCPP (or, for periods prior to the merger of the
Westinghouse Pension Plan into the CCPP, the Westinghouse Pension Plan), as in
effect on January 1, 2005 and as it may be amended from time to time thereafter.

 

Section 3.  Eligibility for Benefits: Mandatory Retirement.

 

(a)                                  No New Participants: Benefit Freeze.  No
Executive will be eligible to accrue any Executive Pension Supplement after
March 31, 1999 unless such Executive had accrued an Executive Pension Supplement
as of March 31, 1999, and no Employee rehired after March 31, 1999 will be
eligible to accrue any Executive Pension Supplement after such rehire.  In
addition, no Executive who is a participant in the Group W Plan or the Cash
Balance Plan on or after March 31, 1999 (or on a later date that immediately
precedes participation in the Group W Plan or the Cash Balance Plan) shall be
eligible to accrue any additional Executive Pension

 

8


 

Supplement after March 31, 1999 (or such later date described above), unless
such Executive: (i) is age 55 or older on March 31, 1999, or (ii) has 70 or more
Points.

 

(b)                                 General.  Subject to Section 9 and all other
provisions of this Plan, each Executive will be entitled to the benefits of this
Plan on or after a Separation from Service from the Company, an Employer, a
Designated Entity or a Designated Group, provided that such Executive:  (i) has
been employed in a position that meets the definition of Executive for five or
more continuous years immediately preceding the earlier of the date of the
Executive’s Separation from Service or the Executive’s Normal Retirement Date;
(ii) has made the Maximum Contribution during each year of Eligibility Service
from the date he or she first became an Executive until the earliest of his or
her date of death, the date of his or her Separation from Service or Normal
Retirement Date; (iii) is a participant in the WPP, Group W Plan, or Cash
Balance Plan, or in the defined benefit or Money Purchase Pension Plan of, or
made available to employees of, a Designated Entity or Designated Group, if any;
and (iv) is Retirement Eligible on the date of Separation from Service with the
Company, an Employer, a Designated Entity or a Designated Group or, in the case
of a Surviving Spouse benefit, satisfies the requirements for benefits under
Section 5 of the Plan.

 

Notwithstanding the preceding paragraph, any Executive who (I) was a participant
in the Group W Plan or the Cash Balance Plan on March 31, 1999, and (II) on
March 31, 1999, had satisfied the eligibility requirements under (ii) above (by
treating March 31, 1999 as the Separation from Service date), need not
thereafter satisfy the qualification requirements under (i), (iii), and
(iv) above to receive an Executive Pension Supplement. Similarly, any Executive
who (I) was a participant in the Group W Plan or Cash Balance Plan after
March 31, 1999, and (II) on the date immediately preceding such participation
date, satisfied the eligibility requirements under (ii) above (by treating the
date immediately preceding the participation date as the Separation from Service
date), need not thereafter satisfy the qualification requirements under (i),
(iii), and (iv) above to receive an Executive Pension Supplement.

 

(c)                                  Mandatory Retirement.  Pursuant to this
Plan, the Company, an Employer, or any Affiliated Entity shall be entitled, at
its option, to retire any Executive who has attained sixty-five years of age and
who, for the two-year period immediately before his or her retirement, has
participated in this Plan, if such Executive is entitled to an immediate
non-forfeitable annual retirement benefit from a pension, profit-sharing,
savings or deferred compensation plan, or any combination of such plans, of the
Company, an Employer, or any Affiliated Entity which equals, in the aggregate,
at least $44,000.  The calculation of such $44,000 (or greater) amount shall be
performed in a manner consistent with 29 U.S.C.A. Section 631(c)(2)..

 

Section 4.  Calculation of Executive Pension Supplement.

 

(a)                                  Amount of Supplement for Executives Who
Separate from Service On or After an Early, Normal, or Special Retirement Date. 
The Executive Pension Supplement for an Executive who satisfies the eligibility
rules of Section 3 of the Plan and who experiences a Separation from Service on
or after an Early, Normal or Special Retirement Date shall be calculated as
follows:

 

9

 

 

(i)                                     If the Executive (1) has attained age 60
and completed 10 or more years of Eligibility Service, (2) has attained age 65,
or (3) has satisfied the eligibility requirements for an immediate pension under
the Special Retirement Pension provisions of the WPP or Group W Plan, the
Executive Pension Supplement is determined by subtracting the Executive’s
Qualified Plan Benefit that would be payable if he or she elected a life annuity
option (after any reduction for early retirement, if applicable), commencing on
the Benefit Commencement Date, from his or her Executive Pension Base.

 

(ii)                                  If the Executive has not met the
requirements of Section 4(a)(i) above but has attained age 58 and completed 30
or more years of Eligibility Service, the Executive Pension Supplement is
determined by subtracting the Executive’s Qualified Plan Benefit that would be
payable if he or she elected a life annuity option (before any reduction for
retirement prior to age 60), commencing on the Benefit Commencement Date, from
his or her Executive Pension Base.

 

(iii)                               If the Executive has not met the
requirements of Section 4(a)(i) or Section 4(a)(ii) above, but is a participant
in the Group W Plan or the Cash Balance Plan on or after March 31, 1999, has
attained age 55, and has completed 10 or more years of Eligibility Service (but
not as many as 30 years of Eligibility Service), the Executive Pension
Supplement is a benefit having the Equivalent Actuarial Value as the benefit
that would have been paid under Section 4(a)(i) above if the Executive had
qualified for an Executive Pension Supplement commencing at age 60 under such
Section.

 

(iv)                              If the Executive has not met the requirements
of Section 4(a)(i), Section 4(a)(ii), or Section 4(a)(iii) above, but is an
Executive who is a participant in the Group W Plan or the Cash Balance Plan on
or after March 31, 1999, has attained age 55, and has completed 30 or more years
of Eligibility Service, the Executive Pension Supplement is the benefit having
the Equivalent Actuarial Value as the benefit that would have been paid under
Section 4(a)(ii) above if the Executive had qualified for an Executive Pension
Supplement commencing at age 58 under such Section.

 

(b)                                 Amount of Supplement for Executives Who
Separate from Service Before Early, Normal, or Special Retirement Date.  The
Executive Pension Supplement payable to an Executive who satisfies the
eligibility rules of Section 3 of the Plan who experiences a Separation from
Service before his or her Early, Normal, or Special Retirement Date shall be
calculated as follows:  the Executive Pension Supplement is determined by
subtracting the Executive’s Qualified Plan Benefit that would be payable
(determined without regard to whether the Executive is vested in his or her
Qualified Plan Benefit) if he or she elected a life annuity option (before any
reductions for retirement prior to age 65), commencing on the Benefit
Commencement Date, from his or her Executive Pension Base.  For a benefit
commencing prior to age 65, the benefit shall have the Equivalent Actuarial
Value as the benefit determined in the preceding sentence commencing at age 65.

 

(c)                                  Computation of Post-2004 Plan Benefit.  For
purposes of clarity, an Executive’s Section 409A Grandfathered Benefit shall be
paid to the Executive at the same time and in the same form of payment as the
Executive’s Qualified Plan Benefit is paid. The Executive’s Post-2004 Plan
Benefit will be calculated as follows:

 

10


 

(i)                                     If the Executive’s Post-2004 Plan
Benefit is payable at the same time as the benefits described in the first
sentence of this Section 4(c), the Executive’s total Executive Pension
Supplement shall be determined as provided in Section 4(a) or (b) above.  The
Executive’s Post-2004 Plan Benefit shall be equal to the Executive’s total
Executive Pension Supplement, less the Executive’s Section 409A Grandfathered
Benefit (but not less than zero).

 

(ii)                                  If the Executive’s Post-2004 Plan Benefit
is not paid at the same time as the benefits described in the first sentence of
this Section 4(c), the amount payable to the Executive as his Post-2004 Plan
Benefit pursuant to this Part B of the Plan shall be equal to the Executive’s
total Executive Pension Supplement determined as provided in Section 4(a) or
(b) above, less the Executive’s Section 409A Grandfathered Benefit (but not less
than zero), subject to the following additional criteria.  Both the Executive’s
total Executive Pension Supplement and 409A Grandfathered Benefit shall be
determined as of the Benefit Commencement Date of the Executive’s Post-2004 Plan
Benefit, regardless of the actual commencement date of the Executive’s said
benefits.

 

Section 5.  Death in Active Service.

 

(a)                                  Eligibility For an Immediate Benefit.  If
an Executive dies in active service and, on his or her date of death, satisfies
the requirements of the Surviving Spouse Benefit for Death Before Retirement
provisions of the WPP (or, for participants in the Group W Plan or the Cash
Balance Plan, of the Group W Plan) and satisfies the requirements of
Section 3(b)(ii) and (iii) at the time of death, a benefit shall also be payable
to his or her Surviving Spouse under this Plan if his or her Executive Pension
Base exceeds his or her Qualified Plan Benefit determined as of the date of
death.  The duration portion of the requirement of Section 3(b)(i) of the Plan
that the Executive be employed in a position that meets the definition of
Executive for five or more continuous years is waived in this case.

 

The Surviving Spouse benefit under this Section 5(a) shall be the Executive
Pension Supplement reduced in the same manner as under Section 8.C of the WPP
(or, for participants in the Group W Plan or the Cash Balance Plan, Section 8.C
of the Group W Plan).  For purposes of this paragraph, the Executive Pension
Supplement shall be calculated as follows:

 

(i)                                     If the Executive had attained age 60 or
if the Executive had completed 30 years of Eligibility Service as of the date of
death, the Executive Pension Supplement would be calculated as described in
Section 4(a)(i) or (ii), as applicable; or

 

(ii)                                  If the Executive did not meet either of
the requirements set forth in subparagraph (i) above, the Executive Pension
Supplement would be 80% of the difference between the Executive Pension Base and
the unreduced Qualified Plan Benefit determined as of the date of death.

 

(b)                                 Eligibility for a Deferred Benefit.  If an
Executive dies in active service and at the time of death, the Executive does
not satisfy the requirements of Section 5(a) above but does satisfy the
requirements of the Surviving Spouse Benefit for Certain Vested Employees

 

11


 

provisions of the WPP, and also satisfies the requirements of
Section 3(b)(ii) and (iii), a Surviving Spouse benefit shall also be payable
under this Plan if his or her Executive Pension Base exceeds his or her
Qualified Plan Benefit as of the date of death.  The duration portion of the
requirement of Section 3(b)(i) of the Plan that the Executive be employed in a
position that meets the definition of Executive for five or more continuous
years is waived in this case.

 

The Surviving Spouse benefit under this Section 5(b) shall be the Executive
Pension Supplement reduced in the same manner as under Section 9.C of the WPP
(or, for participants in the Group W Plan or the Cash Balance Plan, Section 9.C
of the Group W Plan).  For purposes of this paragraph, the Executive Pension
Supplement shall be calculated by subtracting the Executive’s Qualified Plan
Benefit (before any reductions) determined as of the date of death from his or
her Executive Pension Base.

 

(c)                                  Computation of Post-2004 Benefit.  For
purposes of clarity, an Executive’s Section 409A Grandfathered Benefit shall be
paid to the Executive at the same time and in the same form of payment as the
Executive’s Qualified Plan death benefit is paid. The Executive’s Post-2004 Plan
Benefit will be calculated as follows:

 

(i)                                     If the Executive’s Post-2004 Plan
Benefit is payable at the same time as the benefits described in the first
sentence of this Section 5(c), the Executive’s total Executive Pension
Supplement shall be determined as provided in Section 5(a) or (b) above.  The
Executive’s Post-2004 Benefit shall be equal to the Executive’s total Executive
Pension Supplement, less the Executive’s Section 409A Grandfathered Benefit (but
not less than zero).

 

(ii)                                  If the Executive’s Post-2004 Plan Benefit
is not paid at the same time as the benefits described in the first sentence of
this Section 5(c), the amount payable to the Executive as his Post-2004 Plan
Benefit pursuant to this Part B of the Plan shall be equal to the Executive’s
total Executive Pension Supplement determined as provided in Section 5(a) or
(b) above, less the Executive’s Section 409A Grandfathered Benefit (but not less
than zero), subject to the following additional criteria.  Both the Executive’s
total Executive Pension Supplement and 409A Grandfathered Benefit shall be
determined as of the Benefit Commencement Date of the Executive’s Post-2004 Plan
Benefit, regardless of the actual commencement date of the Executive’s said
benefits.

 

Section 6.  Death On or After Benefit Commencement Date.

 

If an Executive dies on or after his Benefit Commencement Date, the following
death benefit shall apply:

 

(1)                                  If the Executive has elected to receive
payment of his Post-2004 Plan Benefits in the form of a Life Annuity and he dies
on or after his Benefit Commencement Date but before total payments have been
made to the Executive that equal the product of (i) 60 multiplied by (ii) the
Executive’s monthly benefit, the balance of

 

12


 

said total payments will be payable in a single lump sum payment within 90 days
after the Executive’s date of death.

 

(2)                                  If the Executive has elected to receive
payment of his Post-2004 Plan Benefits in the form of a Joint and Survivor
Annuity and both he and his joint annuitant die on or after the Benefit
Commencement Date but before total payments have been made to the Executive
and/or his joint annuitant that equal the product of (i) 60 multiplied by
(ii) the monthly benefit the Participant would have received if he had elected
to receive his Post-2004 Plan Benefit in the form of a Life Annuity, the balance
of said total payments will be payable to the Executive’s Beneficiary in a
single lump sum payment within 90 days after the later of the Executive’s or his
joint annuitant’s date of death.

 

Section 7.  Payment of Benefits.

 

(a)                                  Time of Payment.

 

(i)                                     General.  Subject to Subsections (b),
(e) and (f) of this Section 7, and except as provided in an Executive’s
Transition Election, the Post-2004 Plan Benefit payable to an Executive shall
commence as of Executive’s Benefit Commencement Date, provided that the first
payment may be made up to 90 days after the later of (a) the Executive’s
55th birthday, and (b) the Executive’s Separation from Service.  If the first
payment is made after the Executive’s Benefit Commencement Date, such first
payment shall include any monthly payments that were due prior to such first
payment. Except as provided in Subsection 7(b) or an Executive’s Transition
Election, an Executive shall not have the right to designate the tax year in
which such Post-2004 Plan Benefits are payable.

 

(ii)                                  Special Rule for Separations Prior to
January 1, 2009.  Subject to Subsections (b), (e) and (f) of this Section 7, and
except as provided in an Executive’s Transition Election, if an Executive who
experienced a Separation from Service prior to January 1, 2009, has not reached
age 55 prior to January 1, 2009 and has not commenced the payment of his Plan
Benefit prior to January 1, 2009, the Benefit Commencement Date of his Post-2004
Plan Benefit shall be his 55th birthday and the first payment shall be made
within 90 days of his Benefit Commencement Date. Subject to Subsections (b),
(e) and (f) of this Section 7, and except as provided in an Executive’s
Transition Election, if an Executive who experienced a Separation from Service
prior to January 1, 2009, has not commenced the payment of his Plan Benefit
prior to January 1, 2009, but has reached age 55 prior to January 1, 2009, the
Benefit Commencement Date of the Post-2004 Plan Benefit payable to such
Executive shall be July 1, 2010 and the first payment shall be made within 90
days of his Benefit Commencement Date. If the first payment under this
Section 7(a)(ii) is made after the Executive’s Benefit Commencement Date, such
first payment shall include any monthly payments that were due prior to such
first payment.

 

(b)                                 Subsequent Payment Election.  An Executive
may elect, on a written form (a “Subsequent Payment Election”) acceptable to the
Committee, to change the time that Post-2004 Plan Benefit payments are to
commence pursuant to Subsection (a) of this Section 7, provided

 

13


 

that any such election shall comply with the requirements of Treasury
Regulations Section 1.409A-2(b).  Any Subsequent Payment Election that satisfies
the preceding requirements shall be irrevocable when made but may be superseded
by one (but not more than one) Subsequent Payment Election that satisfies the
requirements set forth above.

 

(c)                                  Form of Payment.  The normal form of
Post-2004 Plan Benefit payable to an Executive on his Benefit Commencement Date
will be a Life Annuity (as described below).  In lieu of receiving the Post-2004
Plan Benefit in the normal form, at any time prior to his Benefit Commencement
Date, an Executive may elect, on a written form acceptable to the Committee, to
receive his or her Post-2004 Plan Benefit in any one of the following forms (the
“Optional Forms”), each of which are of Equivalent Actuarially value to the Life
Annuity:

 

(i)                                  Life Annuity – a monthly benefit is paid to
the Executive during his or her lifetime with no payment made after the
Executive’s death.

 

(ii)                               Joint and 50% Survivor Annuity Option – an
Executive (other than an Executive who is a participant in the WPP) is eligible
for a reduced monthly benefit paid to the Executive during his or her lifetime. 
Following the Executive’s death, a joint annuitant selected by the Executive
will receive monthly benefits equal to 50% of the monthly benefit that was
payable to the Executive for the remainder of the joint annuitant’s lifetime.

 

(iii)                            Joint and 55% Survivor Annuity Option –an
Executive who is a participant in the WPP is eligible for a reduced monthly
benefit paid to the Executive during his or her lifetime.  Following the
Executive’s death, a joint annuitant selected by the Executive will receive
monthly benefits equal to 55% of the monthly benefit that was payable to the
Executive for the remainder of the joint annuitant’s lifetime.

 

(iv)                             Joint and 75% Survivor Annuity Option – a
reduced monthly benefit is paid to the Executive during his or her lifetime. 
Following the Executive’s death, a joint annuitant selected by the Executive
will receive monthly benefits equal to 75% of the monthly benefit that was
payable to the Executive for the remainder of the joint annuitant’s lifetime.

 

(v)                                 Joint and 100% Survivor Annuity Option – a
reduced monthly benefit is paid to the Executive during his or her lifetime. 
Following the Executive’s death, a joint annuitant selected by the Executive
will receive monthly benefits equal to 100% of the monthly benefit that was
payable to the Executive for the remainder of the joint annuitant’s lifetime.

 

14


 

(vi)                            10-Year Certain Annuity Option – an Executive
(other than an Executive who is a participant in the WPP) is eligible for a
reduced monthly benefit paid to the Executive during his or her lifetime.  If
the Executive dies within the first 10 years of payment, the reduced benefit
will continue to the Executive’s Beneficiary for the remainder of the 10-year
term.

 

(vii)                         15-Year Certain Annuity Option – an Executive
(other than an Executive who is a participant in the WPP) is eligible for a
reduced monthly benefit paid to the Executive during his or her lifetime.  If
the Executive dies within the first 15 years of payment, the reduced benefit
will continue to the Executive’s Beneficiary for the remainder of the 15-year
term.

 

If an Executive elects an Optional Form that provides for payments to a joint
annuitant or Beneficiary, such joint annuitant or Beneficiary shall be
designated at the time the Executive elects such Optional Form.

 

(d)                                 Small Payment Cash-Out.  Notwithstanding any
provision of the Plan to the contrary but subject to Section 7(e), if on an
Executive’s Benefit Commencement Date, the lump sum Equivalent Actuarial value
of the Executive’s Post-2004 Plan Benefit and the Executive’s post-2004 benefits
under any other plans with respect to which deferrals of compensation are
treated as having been Deferred under a single nonqualified deferred
compensation plan with the Plan under Treasury Regulation
Section 1.409A-1(c)(2) (the “Aggregate Benefit”) is less than $10,000, the
Executive’s entire Aggregate Benefit will be paid in such lump sum on the date
the Executive’s Post-2004 Plan Benefit was otherwise scheduled to commence.

 

(e)                                  Delayed Payments for Specified Employees. 
Notwithstanding any provision of this Plan to the contrary, if an Executive is a
“specified employee,” determined pursuant to procedures adopted by the Company
in compliance with Code Section  409A, on the date the Executive incurs a
Separation from Service and if any portion of the payments or benefits to be
received by the Executive upon Separation from Service would constitute a
“deferral of compensation” subject to Code Section 409A, then to the extent
necessary to comply with Code Section 409A, amounts that would otherwise be
payable pursuant to this Plan during the six-month period immediately following
the Executive’s Separation from Service will instead be paid on the earlier of
(i) the first business day of the seventh calendar month after the date of the
Executive’s Separation from Service, or (ii) the Executive’s death.  Any benefit
payments delayed because of the preceding sentence shall be paid in a lump sum
on the date described in the preceding sentence.  Any benefit payments that are
scheduled to be paid more than six months after such Executive’s Separation from
Service shall not be delayed and shall be paid in accordance with the schedule
prescribed by Subsections (a) and (b) of this Section 7.

 

(f)                                    Surviving Spouse Benefit.  If a Post-2004
Plan Benefit is payable to a Surviving Spouse pursuant to Section 5 of the Plan,
such Post-2004 Plan Benefit shall be paid to the Surviving Spouse in a single
lump sum payment of Equivalent Actuarial value within 90 days after the date of
the Executive’s death.

 

15


 

Section 8.  Plan Costs.

 

Benefits payable under the Plan and any expenses in connection therewith will be
paid by the Company to the extent they are not available to be paid from any
trust fund established by the Company to help defray the costs of providing Plan
benefits.  Any trust fund so established will be owned by the Company and
subject to the claims of creditors of the Company.

 

Section 9.  Conditions to Receipt of Executive Pension Supplement.

 

Payments of benefits under this Plan to Executives are subject to the condition
that the recipient shall not engage directly or indirectly in any business which
is at the time competitive with any business or part thereof, or activity then
conducted by, the Company, any of its subsidiaries or any other corporation,
partnership, joint venture or other entity of which the Company directly or
indirectly holds a 10% or greater interest (together, the “Extended Company”) in
the area in which such business, or part thereof, or activity is then being
conducted by the Extended Company, unless such condition is specifically waived
with respect to such recipient by the Board.  Breach of the condition contained
in the preceding sentence shall be deemed to occur immediately upon an
Executive’s engaging in competitive activity.  Payments suspended for breach of
the condition shall not thereafter be resumed whether or not the Executive
terminates the competitive activity.  A recipient shall be deemed to be engaged
in such a business indirectly if he or she is an employee, officer, director,
trustee, agent or partner of, or a consultant or advisor to or for, a person,
firm, corporation, association, trust or other entity which is engaged in such a
business or if he or she owns, directly or indirectly, in excess of five percent
of any such firm, corporation, association, trust or other entity.  The ongoing
condition of this Section 9 shall not apply to an Executive age 65 or older.

 

Section 10.  Administration.

 

(a)                                  Committee.  This Plan shall be administered
by the Committee.  The Committee shall have the right to make reasonable
rules from time to time regarding the Plan; such rules shall be consistent with
the policy provided herein.  The Committee shall have full and absolute
discretion and authority to control and manage the operation and administration
of the Plan, and to interpret and apply the terms of the Plan.

 

(b)                                 Appointment of Trustee.  The Board may
authorize the establishment of one or more trusts and the appointment of a
trustee or trustees (“Trustee”) to hold any and all assets of the Plan in
trust.  No amounts shall be transferred to a trust for payments of any amount
under this Plan if, pursuant to Section 409A(b)(3)(A) of the Code, such amount
would, for purposes of Section 83 of the Code, be treated as property
transferred in connection with the performance of services.

 

(c)                                  Claims Procedures.

 

(i)                                     Claims for Benefits.  Each person
(including any Executive or Surviving Spouse) may file a claim with the
Committee for any benefit to which that person believes he is entitled under
this Plan, in accordance with procedures established by the Committee.

 

16


 

Generally, the Committee is required to decide each claim within ninety (90)
days of the date on which the claim is filed.  If special circumstances require
a longer period for adjudication, the Committee must notify the claimant in
writing of the reasons for an extension of time, and the date by which the
Committee will decide the claim, before the ninety (90) day period expires. 
Extensions beyond ninety (90) days after the expiration of the initial ninety
(90) day period are not permitted. If the Committee does not notify the claimant
of its decision to grant or deny a claim within the time specified by this
Section, the claim will be deemed to have been denied and the appeal procedure
described in paragraph (c)(iii) below will become available to the claimant.

 

(ii)                                  Notice of Denial.  If the Committee denies
a claim for benefits under the Plan, the claimant will receive a written notice
that explains:  (A) the specific reason for the denial, including specific
reference to pertinent Plan provisions on which the denial is based; (B) any
additional information or material necessary to perfect a claim, with an
explanation of why such material is necessary, if any information would be
helpful or appropriate to further consideration of the claim; and (C) the steps
to be taken if the claimant wishes to appeal, including the time available for
appeal.

 

(iii)                               Appeal of Denied Claims for Benefits. 
Claimants must submit a written request appealing the denial of a claim within
sixty (60) days after receipt of notice described by paragraph (c)(ii). 
Claimants may review all pertinent documents, and submit issues and comments in
writing.  The Committee will provide a full and fair review of all appeals from
denial of a claim for benefits, and their decision will be final and binding.

 

The decision of the Committee ordinarily will be given within sixty (60) days
after receipt of a written request for appeal, unless special circumstances
require an extension (such as for a hearing).  If an extension of time for
appeal is necessary, the claimant will receive written notice of the extension
before the sixty (60) day period expires.  The decision may not be delayed
beyond one-hundred twenty (120) days after receipt of the written request for
appeal.  Notice of the decision on appeal will be provided in writing, and will
explain the basis for the decision, including reference to applicable provisions
of the Plan, in a manner calculated to be understood by the person who appealed
the denial of a claim.

 

(iv)                              Exhaustion of Remedies.  No legal action for
benefits under the Plan may be brought unless and until the following steps have
occurred:  (A) the claimant has submitted a written application for benefits in
accordance with paragraph (c)(i); (B) the claimant has been notified that the
claim has been denied, as provided by paragraph (c)(ii); (C) the claimant has
filed a written request appealing the denial in accordance with paragraph
(c)(iii); and (D) the claimant has been notified in writing that the Committee
has denied the claimant’s appeal, or the Committee has failed to act on the
appeal within the time prescribed by paragraph (c)(iii).

 

(v)                                 Legal Action for Benefits.  No legal action
for benefits under the Plan may be brought more than one year after the time
described in paragraph (c)(iv) above.

 

17


 

Section 11.  Modification or Termination.

 

(a)                                  Right to Amend, Suspend, or Terminate.  The
Company reserves the right, at any time and from time to time, without notice,
to suspend or terminate the Plan or to amend, in whole or in part, any and all
provisions of the Plan, acting as follows:

 

(i)                                     The Board may suspend the Plan,
terminate the Plan, or adopt Plan amendments that amend any and all provisions
of the Plan in whole or in part;

 

(ii)                                  The Compensation Committee of the Board
may adopt Plan amendments that amend any and all provisions of the Plan in whole
or in part;

 

(iii)                               The Committees may adopt Plan amendments
that amend any and all provisions of the Plan in whole or in part, provided that
no amendments may be adopted by the Committees that would materially change any
Plan benefits or materially increase the costs of the Plan; and

 

(iv)                              The Committee may adopt Plan amendments that
relate solely to the administration of the Plan and do not materially change any
Plan benefits or materially increase the costs of the Plan.

 

Any such change, termination or suspension shall be effective at such time as is
specified by the Board, the Compensation Committee, the Committee, or the
Committees, as applicable, or, if no such time is so specified, upon the
adoption thereof.

 

(b)                                 Limitations on Amendment or Termination. 
Notwithstanding the above, no such change or termination may adversely affect
(i) the benefits of any Executive who retires prior to such change or
termination or (ii) the right of any then current Executive to receive upon
retirement (or to have a Surviving Spouse or beneficiary receive upon the
Executive’s death), an Executive Pension Supplement, calculated as of the
effective date of such change or termination, under the Plan provided that the
Executive meets the following two conditions:  (1) at the time of such change or
termination the Executive has vested pension benefits under the WPP, the Group W
Plan, the Cash Balance Plan, or any applicable defined benefit or Money Purchase
Pension Plan of a Designated Entity or Designated Group, and (2) at the date of
such change or termination and at the date of actual retirement or death the
Executive has occupied, for the then required period next preceding such dates,
a position that meets the definition of Executive in Section 2(y) of this Plan
as in effect at the date of such change or termination.  Notwithstanding
anything in the Plan to the contrary, in the event of a termination of the Plan,
the Company, in its sole and absolute discretion, shall have the right to change
the time and form of distribution of Executives’ Post-2004 Plan Benefits,
including requiring that the Equivalent Actuarial value of Post-2004 Plan
Benefits be immediately distributed in the form of a lump sum payment; provided,
however, that no such change in the time or form of payment shall cause the Plan
to fail to comply with Section 7(e) above with respect to specified employees,
or to fail to comply with the requirements of Code Section 409A.

 

18

 

Section 12.  Miscellaneous.

 

(a)                                  Limitations on Alienation.  No Executive,
former Executive or Surviving Spouse shall have the right to anticipate,
alienate, sell, transfer, assign, pledge, encumber, or otherwise subject to lien
any of the benefits provided under this Plan.  Such rights may not be subject to
the debts, contracts, liabilities, engagements or torts of the Executive, former
Executive or Surviving Spouse of an Executive.

 

(b)                                 Incompetent Beneficiaries.  If, in the
opinion of the Company, a person to whom a benefit is payable is unable to care
for his or her affairs because of illness, accident or any other reason, any
payment due the person, unless prior claim therefore shall have been made by a
duly qualified guardian or other duly appointed and qualified representative of
such person, may be paid to some member of the person’s family, or to some other
party who, in the opinion of the Company, has incurred expense for such person. 
Any such payment shall be a payment for the account of such person, shall be
made at the same time and in the same form as such payment would otherwise be
made to such person, and shall be a complete discharge of the Company’s
liability under this Plan.

 

(c)                                  No Additional Rights Created.  The Company,
in adopting and maintaining this Plan, shall not be held to create or vest in
any Executive or any other person any interest, pension or benefits other than
the benefits specifically provided herein, or to confer upon any Executive the
right to remain in the service of the Company or any Affiliated Entity.

 

Section 13.  Creditors’ Claims.

 

Any assets purchased by the Company to provide benefits under this Plan shall at
all times remain subject to the claims of general creditors of the Company and
any Executive, former Executive or Surviving Spouse of an Executive
participating in the Plan has only an unsecured promise to pay benefits from the
Company.

 

Section 14.  Governing Law.

 

To the extent not preempted by federal law, the laws of the State of New York
shall govern the construction and administration of the Plan.

 

Section 15.  Severability.

 

If any provision of this Plan or the application thereof to any circumstance or
person is held to be invalid by a court of competent jurisdiction, the remainder
of the Plan and the application of such provision to other circumstances or
persons shall not be affected thereby.

 

Section 16.  Authority to Expand Benefits.

 

The Board or the Compensation Committee of the Board may, from time to time and
without notice, by resolution of the Board or of the Compensation Committee of
the Board, authorize the payment of new benefits or expand the benefits
otherwise payable or to be payable hereunder to any one or more individuals. 
The Board and the Compensation Committee shall

 

19


 

each have the right to delegate authority to take any action that they may take
under this Section 16 of the Plan within such limits as they each may approve
from time to time.

 

Section 17.  Code Section 409A.

 

To the extent applicable, it is intended that Part B of this Plan comply with
the provisions of Code Section 409A.  References to Code Section 409A shall
include any proposed, temporary or final regulation, or any other guidance,
promulgated with respect to such section by the U.S. Department of the Treasury
or the Internal Revenue Service.  This Part B shall be administered and
interpreted in a manner consistent with this intent.  If any provision of this
Part B is susceptible of two interpretations, one of which results in the
compliance of the Plan with Code Section 409A and the applicable Treasury
Regulations, and one of which does not, then the provision shall be given the
interpretation that results in compliance with Code Section 409A and the
applicable Treasury Regulations.  Notwithstanding the foregoing or any other
provision of this Plan to the contrary, neither the Company nor any of its
subsidiaries or affiliates shall be deemed to guarantee any particular tax
result for any Executive, spouse, or beneficiary with respect to any payments
provided hereunder.

 

20


 

APPENDIX A

 

EXECUTIVE BUY BACK

 

The Executive Buy Back process permits newly eligible Executives to “buy back”
past years of Executive Benefit Service under the Plan for periods of time
during which they did not make the Maximum Contribution.

 

If an Employee did not make the Maximum Contribution during each of the years of
his or her Eligibility Service prior to the time he or she first became an
Executive, the Employee will be permitted to pay an amount equal to the Maximum
Contributions that would have been payable during the ten years prior to the
date he or she first became an Executive (or such lesser period from the later
of January 1, 1985 or the date the Employee was employed by the Company, an
Employer, a Designated Entity or a Designated Group) plus compounded interest on
that amount in order to “buy back” his or her non-contributory years of service.

 

Upon qualifying as an Executive, an Executive will be offered an Executive Buy
Back opportunity at the time he or she first becomes an Executive.  The actual
terms of the Executive Buy Back will be determined from time to time by the
Committee.  This election will be offered one time to the Executive and his or
her decision whether or not to “buy back” will be irrevocable.

 

Executive Buy Back payments will be made to the Company and will not be
deposited into the trust for the CCPP, including the WPP.  Any Executive Buy
Back payments made by the Executive will not increase the Executive’s Qualified
Plan Benefit.

 

If, at some point, an Employee is no longer an Executive or otherwise becomes
ineligible to receive an Executive Pension Supplement, any Executive Buy Back
payments the Employee has made (including any interest the Employee paid) plus
any other amount as defined in the last sentence of Section 2(gg) (the
definition of Maximum Contribution) paid by the Employee to the Company will be
repaid to the Employee, with interest, in the form of a Life Annuity of
Equivalent Actuarial Value at such time as the Employee meets one of the
following criteria:  Separation from Service from the Company, an Employer, a
Designated Entity or a Designated Group; or death; provided however, no refund
shall be made if the Employee is an eligible Executive, whether or not the
amount of his or her Executive Pension Supplement exceeds zero.  All interest
rates will be determined at the discretion of the Company.

 

21


 

APPENDIX B

 

REHIRED EXECUTIVES

 

This Appendix B shall not apply with respect to any Executive who is rehired
after March 31, 1999.

 

Section 1.  Retired Executives Rehired as Executives.

 

If an Executive who retired from the Company, an Employer, a Designated Entity
or a Designated Group and who received or is receiving an Executive Pension
Supplement as a lump sum or on a monthly basis is rehired in an Executive
position by the Company, an Employer, a Designated Entity or a Designated Group,
the following provisions apply:

 

(a)                                  For an Executive who elected a monthly
Executive Pension Supplement, the Plan will:

 

(i)                                     suspend all Executive Pension Supplement
payments; and

 

(ii)                                  if, but only if, the Executive is
Retirement Eligible at the time of subsequent actual retirement:

 

(1)                                 restore previous years of Eligibility
Service and Executive Benefit Service accrued prior to the Executive’s
retirement; and

 

(2)                                 recalculate the Executive’s Executive
Pension Supplement in accordance with the Plan at his or her subsequent actual
retirement date as long as the Executive then meets all Plan benefit
qualification requirements.

 

The Executive, having previously met the five years of continuous service as an
Executive requirement prior to his or her first retirement, need not again meet
that requirement.  The Executive’s Average Annual Compensation will be computed
without regard to the break in service, using zero for any periods during which
the Executive was a retiree.

 

In addition, if the Executive elected to take a lump sum Qualified Plan Benefit
with respect to his or her initial retirement, then in any subsequent
calculation of the Executive’s Executive Pension Supplement, the Executive’s
Executive Pension Base will be reduced by both the Executive’s Qualified Plan
Benefit received at the time of the initial retirement and the Executive’s
Qualified Plan Benefit accrued from the date of rehire through the date of his
or her subsequent retirement.

 

(b)                                 For an Executive who elected a lump sum
Executive Pension Supplement and who is Retirement Eligible at the time of
subsequent actual retirement, the Plan will:

 

(i)                                     restore previous years of Eligibility
Service but not previous years of Executive Benefit Service; and

 

22


 

(ii)                                  calculate the Executive’s additional
Executive Pension Supplement at his or her subsequent actual retirement date on
the basis of years of service after the rehire in accordance with the Plan as
long as the Executive then meets all Plan benefit qualification requirements.

 

As under Section 1(a) of this Appendix B, the Executive, having previously met
the five years of continuous service as an Executive requirement prior to his or
her first retirement, need not again meet that requirement.  The Executive’s
Average Annual Compensation will be computed without regard to the break in
service, using zero for any periods during which the Executive was a retiree.

 

In addition, if the Executive elected a monthly Qualified Plan Benefit with
respect to his or her initial retirement, then the Executive’s Qualified Plan
Benefit accrued from the date of rehire through the subsequent date of actual
retirement will be subtracted from the Executive’s Executive Pension Base in
calculating the Executive’s additional Executive Pension Supplement at his or
her subsequent retirement.

 

This Section 1 shall apply regardless of whether the individual was an Executive
at the time of the prior termination of employment, if such individual was an
Executive at the time of rehire.

 

Section 2.  Former Executives with Vested Pensions Rehired as Executives.

 

If the employment of an Executive of the Company, an Employer, a Designated
Entity or a Designated Group who was eligible only for a vested pension under
the relevant qualified defined benefit or Money Purchase Plan, if any, was
terminated and the Executive is rehired by the Company, an Employer, a
Designated Entity or a Designated Group, the following provisions apply:

 

(i)                                     restore previous years of Eligibility
Service and Executive Benefit Service accrued prior to the Executive’s
termination of employment;

 

(ii)                                  the Executive must meet the five years of
continuous service as an Executive requirement prior to a subsequent actual
retirement counting only years of service after the rehire; and

 

(iii)                               only base salary and incentive awards earned
after the rehire will be used in computing Average Annual Compensation.

 

In addition, if the Executive elected to take his or her Vested Pension as a
lump sum, in any calculation of an Executive Pension Supplement at actual
retirement the Executive’s Executive Pension Base will be reduced by both the
Executive’s Qualified Plan Benefit at the time of the initial termination of
employment and the Executive’s Qualified Plan Benefit accrued from the date of
rehire through the date of actual retirement.

 

This Section 2 shall apply regardless of whether the individual was an Executive
at the time of the prior termination of employment, if such individual was an
Executive at the time of rehire.

 

23


 

Section 3.  Retired Executives Rehired in Non-Executive Positions.

 

If an Executive who retired from the Company, an Employer, a Designated Entity
or a Designated Group and who received or is receiving an Executive Pension
Supplement as a lump sum or on a monthly basis is rehired by the Company, an
Employer, a Designated Entity or a Designated Group in a non-Executive position,
the following provisions apply:

 

(a)                                  For a former Executive who elected a
monthly Executive Pension Supplement, the Plan will:

 

(i)                                     suspend all Executive Pension Supplement
payments; and

 

(ii)                                  if, but only if, the former Executive is
still Retirement Eligible at time of subsequent actual retirement, recommence
Executive Pension Supplement payments at the time of the Executive’s subsequent
actual retirement without recalculation of amount.

 

At subsequent actual retirement, the former Executive may re-select any form of
payment of his or her Executive Pension Supplement then permitted under Part A
of the Plan.

 

(b)                                 For a former Executive who elected to take
his or her Executive Pension Supplement as a lump sum, no further benefits will
be paid by the Plan.

 

Section 4.  Payment of Benefits.

 

If an Executive who subject to this Appendix B is entitled to a Post-2004 Plan
Benefit, such Post-2004 Plan Benefit shall be subject to the terms of Part B of
the Plan.  Any portion of the Executive’s Executive Pension Supplement that is
not a Post-2004 Plan Benefit shall continue to be subject to Part A of the Plan
and this Appendix B.

 

24


 

APPENDIX C

 

AMENDMENT TO THE WESTINGHOUSE EXECUTIVE

PENSION PLAN FOR THE SALE OF PGBU

 

Effective as of the Closing Date of the sale by former CBS Corporation
(previously Westinghouse Electric Corporation) of its Power Generation Business
(“PGBU” or “Business”) to Siemens Power Generation Corporation (the
“Purchaser”), the Westinghouse Executive Pension Plan (the “Plan”) retains
liability, if any, for benefits earned to the Closing Date with respect to
employees of PGBU who transfer to the Purchaser and are described as “Business
Employees” in Section 5.5(a)(i) of the Asset Purchase Agreement between former
CBS Corporation and the Purchaser dated November 14, 1997, as amended (the
“Agreement”) and are, pursuant to the Agreement, deemed to be employees of the
Purchaser as of the Closing Date (hereinafter known as “PGBU Employees”) subject
to the following conditions:

 

(1)                                  The Plan shall recognize and credit the
period of employment with the Purchaser or its Affiliates on and after the
Closing Date solely for purposes of calculating eligibility for the payment of
benefits; provided that the Plan shall not recognize and credit any period of
employment with the Business after the Purchaser and its Affiliates have sold or
divested the Business, or a portion thereof (whether by asset or stock sale,
merger or spin-off (each a “Disposition”)) with respect to the PGBU Employees
who are transferred or terminated in connection with such Disposition.

 

(2)                                  The executive pension plan established by
the Purchaser pursuant to Section 5.5(h)(i) of the Agreement (the “Purchaser
Executive Plan”) shall be solely responsible for (and the Plan shall not provide
for):

 

(a)                                 any benefit that becomes payable with
respect to PGBU Employees retiring after the Closing Date that is the result of
any reduction in force, mass layoff, or plant closing by the Purchaser or its
Affiliates (that is, if the benefit would not be payable absent such an event);
or

 

(b)                                any other early retirement subsidy or
supplement that is not described in (1) above.

 

(3)                                  Average Annual Compensation and Executive
Benefit Service under the Plan with respect to PGBU Employees will be determined
and frozen as of August 31, 1998, and service by PGBU Employees for Siemens
Power Generation Corporation from August 19, 1998 through August 31, 1998 shall
be treated as Executive Benefit Service for purposes of the Plan.

 

(4)                                  The Purchaser and its Affiliates (but not
any successor to the Purchaser and its Affiliates as owner of the Business or
any part thereof) will be considered a Designated Entity solely for purposes of
determining eligibility for payment (including suspension of payment) of
benefits.

 

25


 

If any PGBU Employee is entitled to a Post-2004 Plan Benefit, such Post-2004
Plan Benefit shall be subject to the terms of Part B of the Plan.  If any PGBU
Employee is entitled to an Executive Pension Supplement that is not a Post-2004
Plan Benefit, such Executive Pension Supplement shall continue to be subject to
Part A of the Plan.

 

26


 

APPENDIX D

 

AMENDMENT TO THE WESTINGHOUSE EXECUTIVE

PENSION PLAN FOR THE SALE OF ESBU

 

Effective April 1, 1999, as a result of the sale of former CBS Corporation’s
Energy Systems Business (“ESBU”) to WGNH Acquisition, LLC (the “Purchaser”), the
Westinghouse Executive Pension Plan (the “Plan”) retains liability, if any, for
benefits earned to April l, 1999 with respect to employees of ESBU who transfer
to the Purchaser and are described as “Business Employees” in
Section 5.5(a)(i) of the Asset Purchase Agreement between former CBS Corporation
and the Purchaser Dated as of June 25, 1998, as amended (the “Agreement”) and
are, pursuant to the Agreement, deemed to be employees of the Purchaser as of
April l, 1999 (hereinafter known as “ESBU Employees”) subject to the following
conditions:

 

(1)                                  The Plan shall recognize and credit the
period of employment with the Purchaser or its Affiliates on and after April l,
1999 solely for purposes of calculating eligibility for the payment of benefits;
provided that the Plan shall not recognize and credit any period of employment
with the Business after the Purchaser and its Affiliates have sold or divested
the Business, or a portion thereof (whether by asset or stock sale, merger or
spin-off (each a “Disposition”)) with respect to the ESBU Employees who are
transferred or terminated in connection with such Disposition.

 

(2)                                  The executive pension plan established by
the Purchaser (or, if none, Purchaser) pursuant to Section 5.5(h)(i) of the
Agreement (the “Purchaser Executive Plan”) shall be solely responsible for (and
the Plan shall not provide for):

 

(a)                                  any benefit that becomes payable with
respect to ESBU Employees retiring after April 1, 1999 that is the result of any
reduction in force, mass layoff, or plant closing by the Purchaser or its
Affiliates (that is, if the benefit would not be payable absent such an event);
or

 

(b)                                 any other early retirement subsidy or
supplement that is not described in (1) above.

 

(3)                                  Average Annual Compensation and Executive
Benefit Service under the Plan with respect to ESBU Employees will be determined
and frozen as of April 1, 1999.

 

(4)                                  The Purchaser and its Affiliates (but not
any successor to the Purchaser and its Affiliates as owner of the Business or
any part thereof) will be considered a Designated Entity solely for purposes of
determining eligibility for payment (including suspension of payment) of
benefits.

 

If any ESBU Employee is entitled to a Post-2004 Plan Benefit, such Post-2004
Plan Benefit shall be subject to the terms of Part B of the Plan.  If any ESBU
Employee is entitled to an Executive Pension Supplement that is not a Post-2004
Plan Benefit, such Executive Pension Supplement shall continue to be subject to
Part A of the Plan.

 

27
